Exhibit 10.2

AGREEMENT

This Agreement is entered into and effective this 18th day of July, 2008, by and
between Cryo-Cell International, Inc. (the “Company”) and Mercedes Walton (the
“Executive”).

RECITALS

A. The Company and the Executive entered into an Employment Agreement dated
August 15, 2005 (the “Employment Agreement”) pursuant to which the Company
agreed to provide certain specified compensation to the Executive.

B. The Company and the Executive entered into an Agreement dated July 16, 2007
that amended the terms of the Employment Agreement to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the Employment Agreement, as
amended by the Agreement dated July 16, 2007, is referred to herein as the
“Employment Agreement”).

C. The Company and the Executive desire to further amend the terms of the
Employment Agreement to provide that the terms of the agreement will end on
November 30 of each year, which will correspond with the Company’s fiscal year
end.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree, and the Employment Agreement hereby is
amended, as follows:

AMENDMENT

1. The first two sentences of the first paragraph of paragraph 1 of the
Employment Agreement are deleted in their entirety and replaced with the
following:

“On the terms and conditions set forth in this Agreement, the Company hereby
employs the Executive for a period commencing on September 1, 2005, and expiring
on November 30, 2008, (the “Initial Term”). The Initial Term shall be
automatically extended for successive additional one-year periods (“Additional
Employment Terms”) unless, at least sixty (60) days prior to the end of the
Initial Term or an Additional Employment Term the Company or the Executive has
notified the other in writing that the Agreement shall terminate at the end of
the then current term.”

2. The parties agree that this Agreement amends the Employment Agreement and
that, except as amended herein, the Employment Agreement shall remain unchanged
and in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Signature Page to Agreement Amending Employment Agreement]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CRYO-CELL INTERNATIONAL, INC. By:  

/s/ Andrew J. Filipowski

Name:   Andrew J. Filipowski Title:   Director  

Mercedes Walton

  Executive